C I e w-1< of -th2 Court
 Court of Cr;m;no..l App~ole
 P.o.Box t2.3o8
 Aus--b n, Texas 7811 I
                                                                             ~rECEIVED ~~
                                                                          OO!mT OF CAIMINAL APP&J,S
                                                                                  NOV 02 2015
. Wo...v--.re'l'l P;ev-rcg Co..-V'la.cly
·-#:"   12.2-, 8'·+                                                          AIW®Jfod~~~, Cf®rt1k
 16ql FM Q80
 H·untsv"• t t e.,I~ 773'-P->



 R                                                           ·--~




                                                CHRIS DANIEL
                                          HARRIS COUNTY DISTRICT CLERK


September 4, 2015

WARREN PIERRE CANADY
                                                                   1
# 723784- ELLIS
1697 FM 980
HUNTSVILLE, TX 77343


RE: CAUSE# 1276450-E
248th District Court

Dear Applicant:

Your post conviction application for Writ of Habeas Corpus was received and filed on 09/01/2015. Article .11.07 of the Texas
code of Criminal Procedure affords the State 15 days in which to answer the application after having been served with said
application. After the 15 days allowed the State to answer the application, the Court has 20 days in which it may order the
designation of issues to be resolved, if any. If the Court has not entered an order designating issues to be resolved within 35 days
after the State having been served with the application, the application will be forwarded to the Court of Criminal Appeals for
their consideration pursuant to Article 11.07, Sec. 3(c) of the Texas Code of Criminal Procedure.

The records of the office reflect the following:·


CAUSE NO.              PETITION FOR WRIT OF HABEAS CORPUS                                        DISPOSITION

1276450-A              04/03/2013                                                                DISMISSED

1276450-B              01/09/2013                                                                DISMISSED

1276450-C              07110/2013

                       07112/2014




A!!_future correspondence should indicate the above listed cause number.




~~~"''Uarcia,     Deputy
       inal Post Trial

CC: District Attorney
    Judge, Presiding Court


                  120 I FRANKLIN   •   P.O. Box 4651 • HOUSTON, TEXAS 77210-4651             PAGE I OF I
                                                   REV. 01-02-04
                                          CHRIS DANIEL
                                  HARRIS COUNTY DISTRICT CLERK



September 16, 2015                                           2 ;:·
WARREN PIERRE CANADY
# 723784- ELLIS UNIT
1697 FM 980
HUNTSVILLE, TX 77343

To Whom It May Concern:

Pursuant to Article 11.07 of the Texas Code of Criminal Procedure, please find enclosed
copies of the documents indicated below concerning the Post Conviction Writfiled in
cause number 1276450-E in the 248th DistrictCourt.

C8::] State's Original Answer Filed September 15, 2015

D    Affidavit

D    Court Order Dated

D    Respondent's Proposed Order Designating Issues and Order For Filing Affidavit.

D    Respondent's Proposed Findings of Fact and Order

D    Other




 o a a Garcia, Deputy
Criminal Post Trial
                                                                      ~----..-

rg

Enclosure(s)-




               1201 FRANKLIN •   P.O. Box 4651   •   HOUSTON, TEXAS   77210-4651   • (888) 545-5577

PAGEl OF   I                                                                                  .' ··REV: 01-02-04
,.
                   FILED
                         Chris Daniel
                         District Clerk   CAUSE NO. 1276450-E
     '       '
                     SEP 15 2015
     EXPA~~--~~~~~-                               §      IN THE 248th DISTRJCT COURT
             IBY,_ _---;i;~~~l..._
                                                  §             OF

     \V'ARREN PIERRE CANADY                        §      HARRIS COUNTY,TEXAS
        Applicant

                                    STATE'S ORIGINAL ANSWER

           The State of Texas, by and through its Assistant District Attorney for Harris

     County, flies this State's Original Answer in the above-captioned cause, having been

     served with the original application for writ of habeas corpus, pursuant to TEX. CODE

     CRIM. PROC. art. 11.07 (West 2015), and would show the following:


                                                   I.

           On January 11, 2011, the applicant was convicted by a jury of the felony offense ·

     of credit card abuse in cause number 1276450 in the 248thth District. Court of Harris

     County, Texas. The trial court judge assessed the applicant's punishment, enhanced by

     two prior convictions, at confinement for five (5) years -i-n' the Texas Department of

     Criminal Justice- Institutional Division.

           The Fourteenth Court of Appeal delivered an unpublished opinion affirming the

     applicant's conviction on February 2, 2012. Canacfy v. State, No. 14-11-00073-CR, 2012
WL 354185 (Tex. App.- Houston [14th Dist.] 2012, no pet.) (mem. op:, not designated

     for publication).
       The Court of Criminal Appeals dismissed the applicant's       first~   second, and third

applications .for writ of habeas corpus, Cause Numbers 1276450-A, 1276450-B, and .

1276450-C on April 3, 2013, January 9, 2013, and July 10, 2013, ·respectively. The Court

of Criminal Appeals denied the applicant's fourth application for writ of habeas corpus;

Cause Number 1276450-D, on July 23, 2014. Ex parte Canac!J, WR-30,119-25 (Tex. Crim,

App. 2013); Ex parte Canacfy, WR-30,119-24 (Tex. Crim. App. 2013); Ex parte Canacjy, \"V'R-

30,119-26; Ex pmte Canacfy,\"V'R-30,119-31 (Tex. Crim. App. 2014).

                                               II.

       The State denies the factual allegations made in the instant application, except

those supported by official court records, and offers the following additional reply:

       The applicant claims actual innocence of the enhancements and an illegal

sentence as his first and second grounds for relief in the instant application. Applicant's

Writ at 6-9. However, if a subsequent writ application is flied after final disposition. of an

initial application challenging the same conviction, the Court may not consider the merits

of or grant relief based on a subsequent application unless the application contains

sufficient specific facts establishing that:

       (1)    the current claims and issues have not been and could not have been
              presented previously in an original application or in a previously
              considered application flied under this article because the factual or
              legal basis for the claim was unavailable on the date the applicant flied
              the previous application; or                                  ·

       (2)    by a preponderance of the evidence, but for a violation of the United
              States Constitution no rational juror could have found the applicant
              guilty beyond a reasonable doubt.


                                               2
TEX. CRIM. PROC. CODE ANN. art. 11.07 § 4(a) (\Vest 2015) (emphasis added).

      The instant writ application was filed after the final disposition of the applicant's

first, second, third and fourth writ applications, cause numbers 1276450-A, 1276450-B,

1276450-C, and 1276450-D, wherein he challenged the merits of the conviction and

sentence in the primary case. The first, second and third applications were dismissed,

and the fourth was denied without written order by the Texas Court of Criminal

Appeals. In the instant application, the applicant fails to include sufficient specific facts

establishing that the current claims could not have been presented previously because the

factual or legal basis for the claims were unavailable; or that, by a preponderance of the

evidence, no rational juror could have found the applicant guilty beyond a reasonable

doubt. Therefore, the Court may not consider the merits of or grant relief based on the

instant writ of habeas corpus.

       Based on the totality of the circumstances, the applicant's instant writ application

should be dismissed.

                                            III.

       The applicant raises questions of law and fact that can be resolved by the Court of

Criminal Appeals upon review of official court records and without need for an

evidentiary hearing.




                                              3
                                        IV.

      Service has been accomplished by sending a copy of this instrument to the

applicant at the following address:

             Warren Pierre Canady
             TDCJ-JD. #723784- Ellis·
             1697 FM 980
             Huntsville, TX 77343 ·

      SIGNED this 14th day of September, 2015.




                                              A~lly;;;:z
                                                 Sheila Hansel
                                                 Assistant District Attorney
                                                 Harris County, Texas·
                                                 1201 Franklin, Suite 600
                                                 Houston, Texas 77002
                                                 Texas Bar ID #24078624
                                                 (713) 274-5985
                                                 (713) 755-5240 (fax)




                                         4
                                CAUSE NO. 1276450-E

EX PARTE                                    §         IN THE 248th DISTRICT COURT

                                            §                  OF

WARREN PIERRE CANADY                         §        HARRIS COUNTY, TEXAS
  Applicant·


       CERTIFICATE OF COMPLIANCE UNDER TEX. R. APP. 73.1(0

      The State of Texas, through its Assistant District Attorney for Harris County, file_s

this, its Certificate of Compliance in the above-captioned cause, having been served with

an application for writ of habeas corpus pursuant to Tex. Crim. Proc. Code art. 11.07 § 3.

The Stat~ certifies that the number of words in the State's Original Answer is 826.


       Signed this 14TI-I day of September, 2015.



                                                       Respectfully Submitted,


                                                    ~d~~svL
                                                       Sheila Hansel
                                                       Assistant District Attorney
                                                       Harris County, Texas
                                                       1201 Franklin, Suite 600
                                                       Houston, Texas 77002
                                                       (713) 274-5985
                                                       Texas Bar# 24063791


                                                                 FIL~D
                                                                  Chris Dante\
                                                                     District Clerk

                                                                    SEP 151.0\5

                                             5
 .•·. .

                     .,   .•::




STA.Te Of' TEXAS
COUNT'-{ OF HARRIS
SHARON KELLER                                                                                            ABEL ACOSTA
 PRESIDING JUDGE               COURT OF CRIMINAL APPEALS                                                      CLERK
                                                                                                           (512) 463-1551
                                      P.O. BOX 12308, CAPITOL STATION
LAWRENCE E. MEYERS
CHERYL JOHNSON
                                            AUSTIN, TEXAS 787I1                                          SIAN SCHILHAB
MIKE KEASLER                                                                                             GENERAL COUNSEL
                                                                                                           (512)463-1600
BARBARA P. HERVEY
ELSA ALCALA
BERT RICHARDSON
KEVIN P. YEARY
DAVID NEWELL
 JUDGES




  ·october 14,2015

   Warren P. Canady #723784
   Ellis Unit
   1697 FM 980
   Huntsville, TX 77343


    RE: Trial Court Case #1276450-E


   Dear Mr. Canady:

   After a thorough search of our records, we find that you do not have a Writ of Habeas Corpus
   filed in the Court of Criminal Appeals at this time. If you have any further questions or
   concerns, please direct them to the District Clerk in the convicting county where you originally
   filed the application.

   I am herewith returning your documents.




   AA/kd
   Enclosure



                      SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM   I 06,   AUSTIN, TEXAS 78701
                                         WEBSITE WWW.CCA.COURTS.STATE. TX. US